Citation Nr: 1430881	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-37 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a neurological disorder, described as Huntington's disease.


REPRESENTATION

Appellant represented by:	C. Andrew McGuffin, Attorney


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction is now with the Boston, Massachusetts, RO.

Initially, the Board notes that in a November 2008 VA Form 9, the Veteran elected a Board hearing at the local RO.  He then submitted a September 2011 hearing request, electing a hearing by videoconference.  He did not appear at the hearing scheduled for August 23, 2012.  However, the Board noted that the RO apparently sent notice of the record to the wrong address.  Subsequently, in September 2012, the Board remanded the claim to schedule a new videoconference hearing.  The hearing was scheduled for June 2014, but the Veteran again failed to appear.  Under these circumstances, the Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records system to ensure a total review of the evidence. 


FINDINGS OF FACT

There is no scientific or medical evidence that a disability manifested by abnormal movements with twitching and balance problems was incurred in service or until many years thereafter, and no competent, credible evidence linking the appellant's current neurological disorder, described as Huntington's disease, to military service. 


CONCLUSION OF LAW

The criteria for an award of service connection for a neurological disorder, described as Huntington's disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).
 
In August 2007 and April 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).   The claims file contains the Veteran's service treatment records, relevant private and VA treatment records, and an internet treatise on Huntington's disease.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because there is no competent evidence establishing an in-service event, injury or disease that would support incurrence of a disability in service.  See also, Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal. 

No further notice or assistance to the Veteran is required for the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service connection

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has a neurological disorder, described as Huntington's disease, as a result of service.  

The service treatment records are entirely silent regarding any complaints, treatment, abnormalities or diagnosis of a neurological disorder, to include Huntington's disease.

June to September 2007 VAMC clinical entries note that the Veteran was being seen for the first time.  He reported abnormal movement with twitching and balance problems that began 5 years earlier.  He subsequently underwent genetic testing in 2005 which diagnosed his symptomatology as Huntington's disease.  The evidence of record also shows the Veteran was adopted and his family history was unknown. 

The Veteran has submitted several copies of an internet treatise on Huntington's disease (Wikipedia.org/wiki/ Huntington's_ disease).  This treatise notes that Huntington's disease is a genetic neurological disease.  "The onset of physical symptoms in Huntington's disease occur in a large range around a mean of a person's late forties to early fifties."  

The Veteran has submitted no medical evidence that supports his claim that his current neurological disorder, diagnosed as Huntington's disease, was incurred in or caused by any event or injury in service.

Based on the foregoing, the Board finds that entitlement to service connection for the claimed neurological disorder, diagnosed as Huntington's disease is not warranted in this case.  Specifically, after a review of the Veteran's claims file and medical evidence including treatment records and the aforementioned treatise the Board finds that the Veteran clearly has Huntington's disease.  As to his assertion that his current disability was caused by his period of service, he has not presented any scientific or competent medical evidence to support that assertion. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the appellant is competent to relate that he experienced symptoms in service, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability. Savage, 10 Vet. App. at 495; see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau, 2 Vet. App. at 143; Cuevas, 3 Vet. App. at 548. 

The only nexus evidence of record which is favorable to the Veteran's claim comes from the Veteran.  The Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). 

Here, the Veteran has asserted that his Huntington's disease resulted from hos period of active service.  However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a neurological condition is not a condition that can be causally related to military service, without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements as to the origin of his Huntington's disease do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade). 

The Board acknowledges that service connection may be established on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b).  As noted above, a lay person is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  However, that same lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  Although the Veteran stated that his Huntington's disease symptoms began during service; there was no evidence of a neurological condition or Huntington's disease during service or for approximately seven years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). 

In addition, the Board notes that the Veteran reported in a September 2007 VAMC clinical entry a history of first experiencing abnormal movement with twitching and balance problems 5 years ago.  He was diagnosed with Huntington's disease in 2005. 

Furthermore, the record is negative for any medical opinion finding a relationship 
between the Veteran's Huntington's disease and a disease or injury of service origin.  Without evidence of continuity of symptoms or manifestations shown during service, there is no basis for providing an examination in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Based on the evidence discussed above, the Board finds that the appellant's belief that his current neurological disorder is related to service is of no probative value.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service). 

As there was no evidence of any signs or symptoms of a subcortical or neurological disorder, including Huntington's disease while on active service, or until many years after his discharge from service, and no competent medical evidence relating any current disability to service, the Board finds no basis for a favorable disposition of the appellant's appeal.  Accordingly, the appeal is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for a neurological disability, described as Huntington's disease is denied.

 
____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


